DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 08/24/2022 has been entered and made of record. This application contains 14 pending claims. 
Claims 1, 3-4, 8 and 12-13 have been amended.
Claims 2 and 11 are cancelled.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
The applicant argued that Sun and does not teach the amended limitations “the on-off detection module comprises: 
an electromagnetic transformer for receiving the input current and acquiring an induced electrical signal according to the electromagnetic signal generated by the input current; and 
a transforming assembly connected with an output end of the electromagnetic transformer, for transforming the induced electrical signal into the detection level.”
Sun does not disclose the above-mentioned limitations. However, Meth shows (fig. 7) the on/off switch connected to a Hall (electromagnetic transformer) for receiving a current L’. The output of Hall element connected to a comparator (transforming assembly) where the comparator outputting a logic signal based on the threshold voltage. Therefore, by incorporate the Hall sensor and the comparator of Meth as shown in fig. 7 into Sun (after switch 1 of Sun) would satisfy the new amended claim.  

	
Claims 1, 3, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, and further in view of Meth (WO 2018035548, hereinafter Meth).

Regarding to claim 1, Sun discloses an on-off detection circuit for a flash switch (abstract and figs. 4,5), comprising: 
an on-off detection module (fig. 5[6]) and a control module (fig. 5[4]); 
wherein an input end of the on-off detection module (fig. 5[6]) is connected with a power supply (fig. 5[~]) through the flash switch (fig. 5[1]), the on-off detection module (fig. 5[6]) is configured to acquire a digital signal as a detection level according to an electromagnetic signal generated by an input current (figs. 1-3 show the comparator which provides a digital to the inputs flicker detection circuit); and 
an input end of the control module is connected with an output end of the on-off detection module (figs. 4-5 shows “the input end of the control module 4 is connected to the output end of the input flash detection circuit 6”), to receive the detection level and determine an on-off state change of the flash switch according to the detection level (the control module 4 It is connected to the input end of the driving module 5 and is used to determine the switching state of the flash switch 1 according to the on-off detection signal output by the input flash detection circuit 6, and control the electrical equipment to switch the state according to the switching state).
Sun discloses the on-off detection module included a zero-crossing comparator.   However, Sun does not disclose 
the on-off detection module comprises: 
an electromagnetic transformer for receiving the input current and acquiring an induced electrical signal according to the electromagnetic signal generated by the input current; and 
a transforming assembly connected with an output end of the electromagnetic transformer, for transforming the induced electrical signal into the detection level.
Fig. 7 of Meth discloses a current detector which includes a Hall sensor 14 (electromagnetic transformer) wherein the input of the Hall connects to a switch and the output the Hall connected to a comparator “the output of the Hall sensor 14 is compared with a predetermined threshold value. If the signal of the Hall sensor 14 outside the tolerance range around the threshold value, the comparator provides a logical one, the signal strength is within the tolerance range around the threshold value, the comparator 15 outputs a logic zero”. 
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Meth into Sun in order to detect the magnetic field around the current-carrying conductor L' and converts the magnetic flux density into a voltage.

Regarding to claim 8, Sun discloses an electronic device (abstract and figs. 4,5), comprising: 
a flash switch (fig. 5[1]); and 
an on-off detection circuit for the flash switch (fig. 4-5), the on-off detection circuit including an on-off detection module (fig. 5[6]) and a control module (fig. 5[4]); 
wherein an input end of the on-off detection module (fig. 5[6]) is connected with a power supply (fig. 5[~]) through the flash switch (fig. 5[1]), the on-off detection module is configured to acquire a digital signal as a detection level according to an electromagnetic signal generated by an input current (figs. 1-3 show the comparator which provides a digital to the inputs flicker detection circuit); 
an input end of the control module is connected with an output end of the on-off detection module (figs. 4-5 shows “the input end of the control module 4 is connected to the output end of the input flash detection circuit 6”), to receive the detection level and determine an on-off state change of the flash switch according to the detection level (the control module 4 It is connected to the input end of the driving module 5 and is used to determine the switching state of the flash switch 1 according to the on-off detection signal output by the input flash detection circuit 6, and control the electrical equipment to switch the state according to the switching state).
Sun discloses the on-off detection module included a zero-crossing comparator.   However, Sun does not disclose 
the on-off detection module comprises: 
an electromagnetic transformer for receiving the input current and acquiring an induced electrical signal according to the electromagnetic signal generated by the input current; and 
a transforming assembly connected with an output end of the electromagnetic transformer, for transforming the induced electrical signal into the detection level.
Fig. 7 of Meth discloses a current detector which includes a Hall sensor 14 (electromagnetic transformer) wherein the input of the Hall connects to a switch and the output the Hall connected to a comparator “the output of the Hall sensor 14 is compared with a predetermined threshold value. If the signal of the Hall sensor 14 outside the tolerance range around the threshold value, the comparator provides a logical one, the signal strength is within the tolerance range around the threshold value, the comparator 15 outputs a logic zero”. 
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Meth into Sun in order to detect the magnetic field around the current-carrying conductor L' and converts the magnetic flux density into a voltage.


Regarding to claims 3 and 12, Sun in view of Meth discloses the circuit (the electronic device) according to claims 1 and 8 respectively, wherein the electromagnetic transformer is at least one of a transformer, a Hall sensor, a voltage transformer, or a current transformer (Fig. 7 of Meth shows a Hall sensor); and the transforming assembly comprises an operational amplifier (comparator 15 (comparator is an electronic decision making circuit that makes use of an operational amplifiers very high gain in its open-loop state, that is, there is no feedback resistor)).

Regarding to claim 9, Sun in view of Meth discloses the electronic device according to claim 8, further comprising: 
an electrical load (fig. 1[3] of Meth); 
wherein the control module in the on-off detection circuit is configured to adjust and control a working state of the electrical load according to an on-off state change of the flash switch (“output of the control unit 1 is connected to the on and off, at most dimming, light source 3”.

Regarding to claim 10, Sun in view of Meth discloses the electronic device according to claim 9, further comprising: a wireless communication module (Sun discloses control module 4 and the drive module 5 include a wireless communication unit and fig. 1[4] of Meth) for sending working state information of the electrical load to an external device or receiving control information sent by the external device.

Claims 4-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Meth as applied to claims 1 and 8 respectively above, and further in view of ISHIDA.

Regarding to claims 4 and 13, Sun in view of Meth discloses the circuit (the electronic device) according to claims 1 and 8 respectively.
However, Sun in view of Meth does not disclose wherein the on-off detection module further comprises: a microprocessor connected with an output end of the transforming assembly, for receiving and storing the detection level; and an energy storage assembly connected with the transforming assembly and the microprocessor, for supplying power to the transforming assembly and the microprocessor when the flash switch is in a switching-off state.
ISHIDA discloses a switch state determination device included a microprocessor connected to the output of the detection circuit (S7 which includes an on / off determination signal S3, a threshold voltage setting value S4, a level determination signal S5, and an abnormality detection value). By incorporate the microprocessor of ISHIDA to Sun in view of Meth would connect the microprocessor with an output end of the transforming assembly.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate ISHIDA into Sun in view of Meth in order to provide a switch state determination device that is less likely to cause erroneous determination resulting from deterioration due to aging.

Regarding to claims 5 and 14, Sun in view of Meth and ISHIDA discloses the circuit (the electronic device) according to claims 4 and 13 respectively, wherein the energy storage assembly comprises: a first energy storage assembly for supplying power to the microprocessor (fig. 1 of ISHIDA shows the microcomputer 2 external to the detection circuit, thus the microcomputer would have its power supply); and a second energy storage assembly for supplying power to the transforming assembly (fig. 1 of ISHIDA shows a VCC and current source to provide power to the switch state determination apparatus 1).

Regarding to claims 6 and 15, Sun in view of Meth and ISHIDA discloses the circuit (the electronic device) according to claims 4 and 13 respectively, wherein the energy storage assembly has capacity to supply power to the transforming assembly and the microprocessor except for at least 100 ms when the flash switch is in a switching-off state.
However, it would be obvious to have the energy storage assembly to supply power to the transforming assembly and the microprocessor for at least 100 ms when the flash switch is in a switching-off state as a matter of design choice.

Regarding to claims 7 and 16, Sun in view of Meth and ISHIDA discloses the circuit (the electronic device) according to claims 4 and 13 respectively, except further comprising: a power conversion module; wherein an input end of the power conversion module is connected with the power supply through the flash switch, and an output end of the power conversion module is connected with the control module and the transforming assembly, respectively.
JIANG discloses a power conversion module (3); wherein an input end of the power conversion module (Vout1) is connected with the power supply through the flash switch, and an output end of the power conversion module (Vout2) is connected with the control module (4) and the transforming assembly (21), respectively.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate JIANG into Sun in view of Meth and ISHIDA in order to solve the problem that the power switch off the electric device, the problem of inconvenient is the wireless control of the electric appliance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863